DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2. 	This action is in reply to the responsive to Applicant Arguments/Remarks filed on 06/10/2021.
3. 	Claims 24-44 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 06/10/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
5.       Dependent claims 32-37 are objected to because of the following informalities: Claims 32-37 (Line 1) recite “The computer-implemented method of claim 31.”  The Examiner notes that Independent claim 31 (Line 1) recites “A system.” Since dependent claims 32-37 are depend from independent claim 31, therefore dependent claims 32-37 (Line 1) should recite “The system of claim 31” instead of “the computer-implemented method of claim 31.” Appropriate correction is requested. 
6.       Dependent claims 41-44 are objected to because of the following informalities: Claims 41-44 (Line 1) recite “The system according to claim 38.”  The Examiner notes that Independent claim 38 (Line 1) recites “A non-transitory computer-readable medium.” Since dependent claims 41-44 are depend from independent claim 38, therefore dependent claims 41-44 (Line 1) should recite “The non-transitory computer-readable medium according to claim 38” instead of “the system according to claim 38.” Appropriate correction is requested.
7.       Dependent claim 40 is objected to because of the following informalities: Claim 40 (Line 1) recite “The computer-implemented method of claim 38.”  The Examiner notes that Independent claim 38 (Line 1) recites “A non-transitory computer-readable medium.” Since dependent claims 40 is depend from independent claim 38, therefore dependent claim 40 (Line 1) should recite “The non-transitory computer-readable medium according to claim 38” instead of “the computer-implemented method of claim 38.” Appropriate correction is requested.

Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

9.	Claims 24-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

10. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 24-30 are directed to a computer-implemented method (i.e., process), claims 31-37 are directed to a system (i.e., machine), and claims 38-44 are directed to a non-transitory computer-readable medium (i.e., machine).
Regarding independent claim 24:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 24 recites the at least following limitations of “receiving, …, display data from …, …; receiving, .., content data …, the content data …; calculating an optimized target inventory percentage …; continually identifying one or more qualified electronic content items …; creating a qualified electronic content ranking by sorting the one or more qualified electronic content items by the optimized target inventory percentage; based on the qualified electronic content ranking, continually selecting one or more qualified electronic content items; and transmitting the one or more qualified electronic content items selected for display ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations) and Mathematical concepts (including mathematical calculations), namely facilitating the interaction of parties engaged in electronic market transactions by allocating electronic content to a plurality of advertisers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 24 further to the abstract idea includes additional elements of “a web page”, “one or more processors”, and “a server”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving display data … receiving content data … transmitting content items ….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ““a web page”, “one or more processors”, and “a server” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of ““receiving display data … receiving content data … transmitting content items ….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 31:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 31 recites the at least following limitations of “receive, …, display data from …, …; receive, .., content data …, the content data …; calculate an optimized target inventory percentage …; continually identify one or more qualified electronic content items …; create a qualified electronic content ranking by sorting the one or more qualified electronic content items by the optimized target inventory percentage; based on the qualified electronic content ranking, continually select one or more qualified electronic content items; and transmit the one or more qualified electronic content items selected for display ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations) and Mathematical concepts (including mathematical calculations), namely facilitating the interaction of parties engaged in electronic market transactions by allocating electronic content to a plurality of advertisers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 31 further to the abstract idea includes additional elements of “a web page”, “a storage device”, and “at least one processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receive display data … receive content data … transmit content items ….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a web page”, “a storage device”, and “at least one processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of ““receive display data … receive content data … transmit content items ….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 

Regarding independent claim 38:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 38 recites the at least following limitations of “receive, …, display data from …, …; receive, .., content data …, the content data …; calculate an optimized target inventory percentage …; continually identify one or more qualified electronic content items …; create a qualified electronic content ranking by sorting the one or more qualified electronic content items by the optimized target inventory percentage; based on the qualified electronic content ranking, continually select one or more qualified electronic content items; and transmit the one or more qualified electronic content items selected for display ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations) and Mathematical concepts (including mathematical calculations), namely facilitating the interaction of parties engaged in electronic market transactions by allocating electronic content to a plurality of advertisers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 38 further to the abstract idea includes additional elements of “a web page” and “at least one processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receive display data … receive content data … transmit content items ….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a web page” and “at least one processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of ““receive display data … receive content data … transmit content items ….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 25-30, 32-37, 39-44 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 25 and 32: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the initial bid recited in independent claims 24 and 31 by further specifying wherein an initial bid information is received from a user. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 26 and 33: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the initial target recited in independent claims 24 and 31 by further specifying wherein an initial target inventory percentage information is received from a user. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 27, 34, 35, and 41: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic display spaces recited in independent claims 24, 31, and 38 by further specifying wherein one or more electronic display spaces are continually collected from a plurality of publisher servers. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 28 and 42: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic display spaces recited in independent claims 24 and 38 by further specifying wherein the one or more electronic display spaces is continually collected from one or more user devices. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 29, 36, and 43: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic display spaces recited in independent claims 24, 31, and 38 by further specifying wherein each of the one or more electronic display spaces has at least one additional display space variable and each of the one or more electronic content items has at least one additional electronic content variable respectively chosen from the group consisting of: an advertising publication, a publication type, a connection speed, industry, a seasonal attribute, a calendar attribute, a leadback variable, a frequency variable, a demographic characteristic, a content attribute, and a time restraint. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 30, 37, and 44: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic display spaces recited in independent claims 24, 31, and 38 by further specifying wherein each of the one or more electronic display spaces limit electronic content impressions based on a predetermined time period. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 39: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the non-transitory computer-readable medium recited in independent claim 38 by further specifying collect electronic content variables and a campaign goal from the plurality of announcers; and generate target inventory percentage to be sent to the exchange for each of the plurality of electronic content items based on the plurality of electronic content variables, the campaign goals, and an optimization algorithm. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 40: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the associated display space variables recited in independent claim 38 by further specifying wherein the associated display space variables include a first feature vector indicating a first content type, the associated electronic content variables include a second feature vector indicating a second content type, and identifying qualified electronic content from the plurality of electronic content items is based on a match between the first feature vector and the second feature vector. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

12. 	Claims 24-44 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,062,351. 
Although claims 24-44 of the instant application and claims 1-20 of Patent No. 11,062,351 are not identical, they are not patentably distinct from each other because claims 24-44 of instant application are anticipated by claims 1-20 of Patent No. 11,062,351.
	Claims 24-44 of the instant application and claims 1-20 of Patent No. 11,062,351 recite a computer-implemented method, a system, and a non-transitory computer-readable medium of allocating electronic content for display on a web page. 
For instance, independent claims 1, 16, and 17 of Patent No. 11,062,351 are a narrower version of independent claims 24, 31, and 38 of the instant application with additional claim limitations of “collecting a plurality of electronic display spaces, each electronic display space having associated electronic display space variables that indicate a first Internet web browser type and a first internet protocol (IP) address; collecting an inventory of electronic content, each electronic content item having associated electronic content variables that indicate a second Internet web browser type and a second IP address; receiving one or more user-specified target variables from a list comprising at least connection speed; saving the one or more user-specified target variables in a cookie and associating the cookie with one or more users; continually collecting data related to one or more of a performance of the electronic content, the plurality of electronic display spaces, at least one user, and at least one publisher.” Therefore, independent claims 11, 16, and 17 of Patent No. 11,062,351 are in essence a “species” of the generic invention of the instant application independent claims 34, 31, and 38. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Relevant Prior Art
13. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
14.	The best prior arts of record, Goodman (U.S. Pub. No. 2006/0271389), hereinafter, “Goodman” and Manavoglu et al. (U.S. Pub. No. 2008/0154858), hereinafter, “Manavoglu”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of " continually identifying one or more qualified electronic content items that are qualified to receive an impression at the one or more electronic display spaces; creating a qualified electronic content ranking by sorting the one or more qualified electronic content items by the optimized target inventory percentage; based on the qualified electronic content ranking, continually selecting one or more qualified electronic content items; and transmitting the one or more qualified electronic content items selected for display on the one or more electronic display spaces." 

Conclusion
15.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
16.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696